DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 16-20, are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a third baking process after the performing of a developing process.  It is not clear if the photoresist layer formed is subjected to the first and second baking process or not and renders the claim indefinite.  Claim 1 does not recite a first baking or a second baking process.  It is not clear as what the first and second baking processes are or if the photoresist layer is subjected to a first and second baking process in order for a third baking process to occur.
	Claim 2 recites “disposing a promoter layer between disposing the device layer and disposing the photoresist layer”, and claim 5 recites “the promoter layer is disposed between the device layer and the photoresist layer” and does not further limit claim 2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-12, and 16-20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent No. 6,403,291 (hereinafter referred to as Kawashima) in view of either U. S. Patent Application Publication No. 2013/0260313 (hereinafter referred to as Allen).
Kawashima, in the abstract, in col 1, lines 6-14, in col 5, lines 12-67, in col 6, in col 7, and col 9, discloses an exposure method for forming an electronic device (LSI or IC) wherein a multiple exposure process is performed on a resist of a wafer with a device pattern (i.e., resist layer formed on a device layer coated wafer), and using a mask to performing exposing of a first pattern followed by exposing a second pattern at different positions on the photosensitive material to be exposed, wherein the multiple exposure method is performed by scanning i.e., after a first exposure via the mask, making a movement with the mask relative to the substrate to perform a second exposure in a different regions, and Kawashima teaches that the multiple exposures can be overlapping or superposing (claimed partially overlaps).  Kawashima, in col 6, discloses that the photosensitive layer that is subjected to multiple exposures is developed (forming a patterned photosensitive layer), and in figure 4 illustrates etching followed by the developing process to form the patterned device layer. Kawashima, in col 2, lines 16-20, discloses that the linewidth formed in about 0.15 micron (less than 1 micron) (linewidth is transferred to the device layer) (claims 1, 16-17). Kawashima, in col 5, lines 18-20, discloses the formation of a circuit pattern on the wafer i.e., device layer includes metal or electrically conductive material (claim 9). Kawashima, in col 8, lines 48-55, discloses that the light source has a wavelength of about 365nm (claim 18).  Kawashima, in col 21, lines 1-39, discloses movement of the wafer with respect to mask or projection of the pattern, wherein the position of the substrate is shifter with an interval distance wider than the L/S width and is at a defocus width of about 0.5 micron (claim 20).  
The difference between the claims and Kawashima is that Kawashima does not disclose the formation of the promoter layer or the treatment of the promoter layer as recited in claim 2-4, 5-6.  Kawashima does not disclose the pre-baking, post-baking or post-development baking processes performed on the photoresist layer as recited in claims 10-12.  Kawashima does not disclose the composition of the photosensitive material as recited in claim 19.
Allen, in [0114], discloses that the post-development treatment of the patterned photoresist layer includes a thermal treatment to a temperature above 50°C and below 200°C, for time above 1 sec and less than one day (includes 35-65 seconds). Allen, in [0174], [0168], [0166], [0180] discloses that the substrate includes a layered structure of a semiconductor device (the claimed device layer) and that prior to coating photoresist the substrate (device) is primed with HMDS (silylation, priming is less than 100A° via vapor priming process, including baking after priming the substrate with the HMDS.  Allen, in [0176]-[0179], discloses that the patterned photoresist layer is formed after developing the exposed photoresist layer and that only the photoresist pattern is left behind on the substrate i.e., the exposed HMDS underlying is developed away, and that the patterned photoresist layer structure is subjected to etching followed by the stripping of the remaining patterned photoresist using a stripping agent i.e., the underlying patterned HMDS is also stripped.  Allen, in [0099], [0110], discloses that the coated photoresist is subjected to post-application bake treatment (prior to exposure through photomask) to a temperature greater than 50°C and less than 250°C for a time greater than 1 second and less than 10 minutes (includes claimed 25-55 seconds).  Allen, in [0003], [0174], discloses that the photoresist is a chemically amplified photoresist.
Therefore, it would be obvious to a skilled artisan to modify Kawashima by employing a post-development thermal treatment (the claimed third baking) process as taught by Allen because Allen, in [0114] discloses that such a thermal treatment enables the tailoring of the solvent compatibility and etch resistance of the patterned photoresist structure.  It would be obvious to a skilled artisan to modify the Kawashima by adding a HMDS layer on the substrate prior to photoresist coating as taught by Allen because Allen in [0174], and [0168], teaches that priming the surface of the substrate prior to coating the photoresist at least enhances the performance and is advantageous.  It would be obvious to a skilled artisan to modify Kawashima by employing the post-application bake (the claimed second baking) as taught by Allen because Allen, in [0099], and [0110], discloses that post-application bake can enhance the solubility differences between the exposed and non-exposed photoresist in a given developer, and that the post-application bake of the photoresist can the dry the film of excess solvent and remove unwanted or excess organic ligand.  It would be obvious to a skilled artisan to modify Kawashima by employing a chemically amplified resist as taught by Allen because Kawashima does not limit the resist composition to a non-chemically amplified resist and Allen, in [0003], discloses that the using a chemically-amplified photoresist enables high performance with respect to sensitivity to radiation and resolution capability.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent No. 6,403,291 (hereinafter referred to as Kawashima) in view of either U. S. Patent Application Publication No. 2013/0260313 (hereinafter referred to as Allen) as applied to claims 1-6, 9-12, and 16-20 above, and further in view of U. S. Patent Application Publication No. 2018/0106795 (hereinafter referred to as Rajasekaran).
Kawashima in view of Allen is discussed in paragraph no. 5, above.
The difference between the claims and Kawashima in view of Allen is that Kawashima in view of Allen does not disclose claimed first baking temperature or its duration as recited in claims 7-8.
Rajasekaran, in [0110], discloses that the HMDS applied onto the substrate surface prior to coating the photoresist is applied via vapor spraying wherein the substrate primed with HMDS (promoter layer) is heated to at least 200°C for a duration of at least about 30 seconds.
Therefore, it would be obvious to a skilled artisan to modify Kawashima in view of Allen by employing the baking temperature and duration taught by Rajasekaran because Allen teaches a vapor priming process of applying the HMDS layer and performed baking after priming and Rajasekaran teaches that vapor spraying would require the claimed baking conditions and Rajasekaran in [0170], discloses that the such HMDS coating promotes the adhesion of the photoresist to the substrate.
Response to Arguments
Applicant’s arguments, see Amendment and Remarks, filed September 5, 2022, with respect to the rejection(s) of claim(s) 2-8, and 10-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Allen, see paragraph no. 5, above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        December 1, 2022.